Citation Nr: 1454122	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-13 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred from November 15, 2009 to November 17, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION


The Veteran served on active duty from May 1961 to May 1965.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran went to the emergency room at a non-VA medical facility on November 13, 2009; his wife described him as "turning yellow" with complaints of shortness of breath; he was concurrently undergoing chemotherapy for cancer at the VA medical center.

2.  The non-VA medical facility diagnosed the Veteran with pneumonia exacerbating his chronic obstructive pulmonary disease and was kept until November 17, 2009 after receiving intravenous medication treatment and obtaining pulmonary and infectious disease consultations. 

3.  The Veteran's wife called the VA medical facility on November 13, 2009 twice to let them know the Veteran was at the non-VA medical facility; she called again on November 16, 2009 to inform VA that the Veteran was being held "because his INR is way out," but he would be discharged the following day.

4.  At the time of treatment, the Veteran carried no other health insurance and had been enrolled and treated within the VA medical system for over 2 years.

5.  There is no evidence of record to indicate that appropriate VA facilities were available for the Veteran at that time or any time during his hospitalization. 

6.  The treatment was not authorized by VA, but resolving all reasonable doubt in favor of the Veteran, the Veteran had a reasonable belief that he was experiencing symptoms for which lack of immediate care would be hazardous to his health. 



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses for November 15, 2009 to November 17, 2009 have been met. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-100 8 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reimbursement for the medical expenses the Veteran incurred from November 15, 2009 through November 17, 2009, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran went to the emergency room at a non-VA medical facility on November 13, 2009 with complaints of shortness of breath and turning yellow.  He had been undergoing chemotherapy for lung cancer at the time.  He was diagnosed with pneumonia exacerbating his chronic obstructive pulmonary disorder.  In light of his medical history of cancer and respiratory disease, he was admitted and prescribed intravenous medications, to include antibiotics.  Pulmonary and infectious disease consultations were also obtained where it was determined his "INR" numbers were high, likely due to the multiple medications.  According to VA and private treatment records, he was discharged on November 17, 2009.  

The Veteran was reimbursed for medical treatment received on November 13, 2009 and November 14, 2009, but the remainder of the claim was denied finding the Veteran had stabilized and should have been transferred to a VA facility for the remainder of his medical care.


VA medical records indicate the Veteran's wife called the VA medical facility on November 13, 2009 and November 16, 2009 to inform them of the Veteran's hospitalization.  There is nothing in the record that suggests the VA instructed the Veteran to transfer to a VA facility or that a VA facility was otherwise available.
Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations). Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

The Veteran, as of November 2009, was in the VA health care system receiving treatment at VA medical facilities.  He had no other health coverage at the time of the hospitalization.  The Veteran is personally liable for the medical expenses incurred from November 15, 2009 to November 17, 2009. 

The Veteran's claim for reimbursement of these medical expenses was denied by the VAMC finding that although initially emergent, the Veteran had stabilized as of November 15, 2009 and, therefore, should have transferred to a VA facility.

It is noteworthy that the Veteran's spouse called the nearest VA facility on three occasions to inform them of the Veteran's hospitalization.  He was undergoing chemotherapy at the VA facility at the time.  There is no evidence in the record that the Veteran was informed to transfer to a VA facility or that the VA facility had beds available for a transfer. 

The record shows the Veteran presented to a non-VA emergency room with shortness of breath, ultimately diagnosed with pneumonia, which was exacerbating his other serious conditions.  He was immediately treated with intravenous medications and even after stabilization, diagnostic tests showed concerning numbers justifying holding the Veteran for an additional day.  While it is unclear whether the Veteran could have been transferred to a VA facility at this point, there is nothing in the record to suggest that this was even a feasible option.  The VA medical center was well aware of the Veteran's hospitalization and did not advise the Veteran to transfer.

The Veteran's representative argues that the VAMC did not show beds were available on those dates and, therefore, cannot conclude a VA facility was feasibly available.  Resolving all reasonable doubt in favor of the Veteran, the Board agrees.
   
At the very least, in light of the circumstances presented here, the Board concludes the evidence is in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt and reimbursement of emergency medical expenses incurred from November 15, 2009 to November 17, 2009 is warranted.

ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred from November 15, 2009 to November 17, 2009 is granted subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


